Citation Nr: 1411417	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-32 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a low back disability, to include residuals of a compression fracture of L1 with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that proceeding has been associated with the Veteran's Virtual VA file.

The Veteran's claims were remanded by the Board for further development in February 2013.  The requested development having been completed, the matter again is before the Board.

As discussed in its February 2013 remand, the Board recognized with respect to the Veteran's left and right ankle claims that his original August 2007 claim listed the disabilities as "both feet."  The RO, by contrast, had treated the Veteran's claims as primarily involving his right and left ankles, a conclusion which was supported by the Veteran's statements during his December 2012 Board hearing.  That said, the Veteran also had reported problems with his feet in service and given his original claim and the other evidence of record, the Board determined that his claims also encompassed his feet.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  For ease of identification and discussion, the Board has separated the claims, as listed above.    

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because in a June 2013 statement the Veteran specifically waived initial review by the agency of original jurisdiction of any submitted evidence in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a right ankle disability that is etiologically related to a disease, injury, or event in service and was not caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence is against finding that the Veteran has a left ankle disability that is etiologically related to a disease, injury, or event in service and was not caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence is against finding that the Veteran has a right foot disability that is etiologically related to a disease, injury, or event in service and was not caused or aggravated by a service-connected disability.

4.  The preponderance of the evidence is against finding that the Veteran has a left foot disability that is etiologically related to a disease, injury, or event in service and was not caused or aggravated by a service-connected disability.

5.  Clear and unmistakable evidence demonstrates that the Veteran's mild compression fracture involving the superior and lateral aspect of the L1 vertebral body on the left preexisted his active duty service, clear and unmistakable evidence demonstrates that the L1 spinal fracture was not aggravated by service, and no other currently diagnosed lumbar spine disability is shown to be otherwise related to a disease, injury, or event in service or service-connected disability.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or otherwise related to military service, may not be presumed to be related to such service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  A left ankle disability was not incurred in or otherwise related to military service, may not be presumed to be related to such service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  A right foot disability was not incurred in or otherwise related to military service, may not be presumed to be related to such service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  A left foot disability was not incurred in or otherwise related to military service, may not be presumed to be related to such service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

5.  The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, VCAA notice letters in October 2007, January 2008, March 2008, February 2010, and April 2010 fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained from multiple providers, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a general VA examination in March 2008 and a VA examination in May 2013 specific to his claims.  The May 2013 examiner considered the Veteran's reported in-service low back and bilateral ankle problems and symptoms thereafter; however, the examiner opined that the Veteran's low back and bilateral ankle disabilities were less likely than not due to or related to his military experience and/or service-connected diabetes mellitus, type II.  The examiner provided an adequate rationale for the opinion provided.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the May 2013 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's low back and bilateral ankle claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the Veteran's right and left foot claims, the Board obtained an opinion from a physician from the Veterans Health Administration (VHA) in November 2013.  The opinion included consideration of the Veteran's relevant medical history and previous examinations and included an adequate analysis to support the opinion rendered.  The November 2013 VHA opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Based on the May 2013 VA examination reports, the November 2013 VHA medical opinion, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its February 2013 remand directives with respect to the above issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, however, the Veteran was not diagnosed with arthritis of the low back, ankles, or feet in service or within one year of separation from service.  As such, service connection for the Veteran's claims may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Bilateral Ankles and Feet

The Veteran claims to have bilateral ankle and foot disabilities as a result of his military service and/or service-connected disabilities.  Specifically, the Veteran reports multiple ankle sprains and cramping of the feet in service, with ongoing problems after service.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of ankle or foot disabilities.  The Veteran does claim that he sought treatment for cramps in the soles of his feet beginning in 1969.  The Veteran's April 1972 separation examination, however, includes a normal examination of the bilateral lower extremities.

After service, in December 1991 the Veteran was seen for low back problems, but did not report any ankle or foot problems at that time.  A June 1994 private treatment record noted a left ankle fracture in February 1994.  In November 1995, the Veteran was seen following a motor vehicle accident.  Examination of the left ankle was normal, but there was swelling, tenderness, abrasions, and a valgus deformity of the right ankle.  At that time, the Veteran reported no past medical history with respect to the right ankle.  That day, the Veteran underwent an open reduction internal fixation of the right ankle.  A November 1996 private treatment record indicated that as a result of the right ankle injury the Veteran, "is left with some loss of dorsiflexion and some chronic pain, which is not unusual with this injury."  

In January 2006, the Veteran injured his right foot when he miscalculated the height of a step and stepped down "hard."  A contemporaneous treatment record included the statement, "The patient denies that he had any significant ongoing pain from the remote trauma to his ankle [i.e. the prior ankle fracture].  However, he does admit to a chronic minor limp associated with that injury."  Another January 2006 private treatment note also diagnosed right plantar fasciitis.  In a February 2006 private treatment letter, the treating physician noted the Veteran's reports of prior ankle injury, but also documented the absence of significant heel pain prior to the January 2006 foot injury.  In May 2006, the Veteran underwent a procedure to remove hardware from the right ankle and for tendon repair.  

The Veteran underwent a psychiatric examination for SSA benefits purposes in February 2007.  The record indicated that the Veteran reported that his "right foot problems began as a result of the car accident 10 years ago."

As discussed above, the Veteran was afforded a general VA medical examination in March 2008.  At that time, the Veteran reported right ankle surgeries in 1995 and 2006.  He also discussed recurrent left ankle sprains from 1969.  He also complained of cramps to the soles of his feet on a day-to-day basis.  These cramps were of short duration and definitely were not symptoms of plantar fasciitis, which symptoms the Veteran also experienced.  The cramps had been ongoing since 1969 in service and occurred irrespective of whether the Veteran was standing, sitting, or lying down.  The Veteran contended that while in service he was treated for his foot problems and that the treatment helped his plantar fasciitis, but not the cramps.  The examiner indicated that the reported "description is very much similar to night cramps that one gets in bed."  Examination of the feet was normal, including the absence of tenderness of the metatarsal heads and the absence of bunions.  The examiner did not diagnose a right or left foot disability, but did diagnose chronic right ankle sprain, status post fracture with surgery repair and reduced range of motion, and chronic left ankle sprain.  The examiner did not provide an opinion as to the etiology of the right or left ankle problems.  

A May 2008 VA treatment record noted bilateral ankle pain secondary to arthritic changes and an old resolved fracture.  In addition, there was a diagnosis of plantar fasciitis, right greater than left.

A May 2008 VA treatment record included an assessment of ankle pain due to degenerative changes.  August 2008 x-rays showed mild bilateral ankle arthritis.  

During a November 2009 aid and attendance examination, the Veteran reported ankle / foot arthralgias since badly spraining his left ankle in 1969 at Ft. Ord with constant strains thereafter.  The Veteran reported ongoing trouble with his left ankle throughout the remainder of his service, with treatment that included casting of the ankle.  He described ongoing problems to the present.  X-rays showed marked metatarsus primus, mild degenerative changes at the first metatarsophalangeal joint, and some enthesophytes of the Achilles and plantar fascia.  X-rays of the right ankle showed mild metatarsophalangeal joint degenerative changes and some enthesophytes of the Achilles tendon.   There also was some evidence of degenerative arthritis of the lateral malleolus that was likely the result of an old fracture.  Following examination, the examiner diagnosed chronic ankle / foot arthritis.

During an April 2010 VA examination for the Veteran's diabetes mellitus and secondary conditions, the examiner diagnosed bilateral tarsal tunnel syndrome, which the examiner asserted was caused by the diabetes mellitus.    

An August 2012 general VA examination report included normal neurological findings and a contemporaneous VA diabetes mellitus examination report documented no diabetic neuropathy.  In addition, the examination report failed to diagnose tarsal tunnel syndrome or otherwise relate such disability to service or service-connected disability.

The RO obtained an additional medical opinion from a VA physician regarding the possible contradictory evidence as to the existence of bilateral tarsal tunnel syndrome.  An August 2012 Report of General Information indicated that the physician had reviewed the claims file and concluded that the diagnosis of tarsal tunnel syndrome made during the April 2010 VA examination was not supported by the record and that there was no evidence that such a condition was due to service-connected diabetes mellitus, as all prior and subsequent VA examinations had found no evidence of neurological complications.

The Veteran was afforded another VA examination in May 2013 for his feet, ankles, and potential peripheral neuropathy.  The examiner noted review of the claims file.  The Veteran reported spraining his left ankle at Ft. Ord during service.  Although the Veteran claimed to have sought treatment, the examiner noted that such a report or treatment was not included in the service treatment records.  The examiner noted that there were no complaints of ankle or foot problems on separation.  The Veteran fractured his ankle in November 1995 and underwent an open reduction and internal fixation the next day.  The examiner also discussed the Veteran's reports at the time of the 1995 ankle fracture that he had fractured the ankle two years previously.  The Veteran stated that he recovered from the 1995 injury and returned to work.  The Veteran claimed to have broken his ankle again in January 2006 and had hardware removed in May 2006, but the examiner stated that x-rays in January 2006 were negative for new fractures.  As to the feet, the Veteran reported onset of cramping in the soles of his feet beginning in 1981, although the examiner noted that the first documented complaint of this problem was during the March 2008 VA examination.  The examiner also discussed the April 2010 QTC examination report findings of tarsal tunnel syndrome that the examiner felt was related to the Veteran's service-connected diabetes mellitus.  The examiner noted, however, that the Veteran had not experienced any burning, numbness, or tingling in the soles of the feet, the distal foot, or the toes.  The examiner noted prior diagnoses of bilateral degenerative joint disease of the ankles and hallux valgus of the feet and bilateral mild first metatarsophalangeal degenerative joint disease.   

Following physical examination, the examiner concluded that it was unlikely that the Veteran ever had or has tarsal tunnel syndrome.  Although there was a clinical impression of tarsal tunnel syndrome made during the April 2010 QTC examination, this diagnosis was not confirmed by an August 2012 VA examination or during the current examination.  Specifically, there was a negative Tinel sign and no evidence of neuropathy on examination.  The Veteran had not experienced symptoms consistent with tarsal tunnel syndrome.  His complaints of intermittent cramps in the soles of his feet since 1981 were not consistent with such a diagnosis.  The examiner indicated that although an ankle injury could cause tarsal tunnel syndrome, this syndrome was not reported at the time of the 1995 or 2006 ankle injuries or on multiple podiatry examinations in 2008 and 2009.  As to the possible involvement of the Veteran's service-connected diabetes mellitus, the examiner stated that diabetes would be a rare cause of tarsal tunnel syndrome.  

The examiner also concluded that it was less likely than not that the Veteran's bilateral degenerative joint disease of the ankles was caused by or otherwise related to his military service.  The examiner considered the Veteran's reports of spraining his left ankle in service and obtaining treatment; however, the examiner found the absence of documentation of such an injury to be more persuasive.  In addition, the Veteran reported no ankle problems at the time of separation from service and there was no documentation of ankle problems until the November 1995 right ankle fracture in a motor vehicle accident (with a possible additional fracture occurring in 1993 pursuant to the Veteran's reports in 1995).  For these reasons, it was more likely than not that the Veteran's degenerative joint disease of the bilateral ankles was the result of the bilateral ankle trauma incurred in the 1990s and beyond.

As to the possibility of any service-connected disability causing or aggravating the Veteran's degenerative joint disease of the bilateral ankles, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus had permanently aggravated the ankle arthritis.  The rationale was that there was no known relationship between diabetes mellitus and the development of degenerative arthritis in the absence of severe peripheral neuropathy that could lead to Charcot joint.  As the Veteran did not have diabetic neuropathy, such a circumstance was not possible in this case.  As to the diabetes mellitus causing the ankle arthritis, the examiner noted that the Veteran developed ankle arthritis 11 to 12 years prior to the onset of his diabetes mellitus.

The Board obtained a November 2013 VHA opinion with respect to the Veteran's bilateral foot claim.  The opinion provider concluded that it was not likely that the Veteran's bilateral mild first metatarsophalangeal degenerative joint disease or bilateral mild metatarsus primus varus with left hallux valgus were incurred in or otherwise related to the Veteran's military service.  The opinion extensively outlined the evidence of record, starting with the Veteran's entrance into service.  After detailing the course of the Veteran's reported foot problems, the VHA opinion provider's rationale for the above opinion was that the service treatment records did not support or document any complaints, injuries, diagnoses, or treatments of the foot during active service.  Moreover, there were no reported foot problems until the Veteran "stepped down hard" in January 2006, 34 years following separation from service.  The VHA opinion provider also concluded that it was "not likely at all" that the Veteran's mild bilateral first metatarsophalangeal degenerative joint disease and bilateral mild metatarsus primus varus with left hallux valgus were caused or permanently aggravated by his service-connected diabetes mellitus, type II.  The rationale was that there was no known relationship between degenerative joint disease and diabetes mellitus other than when the individual had the complication of diabetic neuroarthropathy causing instability and breakdown of the joints.  There was no documentation of diabetic neuroarthropathy or peripheral neuropathy in the Veteran's case.  There was no direct correlation between a metatarsus primus varus deformity and diabetes mellitus.  As such, there was no evidence showing a connection between either the development of bilateral first metatarsophalangeal degenerative joint disease and metatarsus primus varus with left hallux valgus and diabetes mellitus, type II.

As outlined above, the Veteran has current diagnoses of multiple bilateral ankle and foot disabilities.  The crucial inquiry, therefore, is whether his ankle and foot disabilities were incurred in or are otherwise related to his military service or were caused or aggravated by his service-connected diabetes mellitus.  Based on the evidence of record, the Board finds that the greater weight of probative evidence is against finding that the Veteran's current bilateral ankle and foot disabilities were incurred in or caused by his military service or were caused or aggravated by his diabetes mellitus.

As to the Veteran's ankle claims, the Board finds the May 2013 VA examination report of significant probative value.  The opinions expressed therein were based on review of the claims file, consideration of the Veteran's statements, and physical examination.  Significantly, the medical professional provided a rationale for the opinion that the Veteran's bilateral ankle arthritis was not incurred in or caused by his military service.  The examiner considered the Veteran's contention that he sprained his left ankle at Ft. Ord, but did not find this representation of significant value given the absence of contemporaneous treatment records and the Veteran's normal April 1972 separation examination without any ankle complaints at that time.  In addition, there was no post-service evidence of ankle problems until the Veteran's November 1995 ankle fracture in a motor vehicle accident, although the examiner did acknowledge the Veteran's assertion in November 1995 that he had fractured his ankle two years previously.  Based on the foregoing, the examiner concluded that it was more likely that the Veteran's current degenerative ankle arthritis was due to his ankle problems in the 1990s.  The examiner also considered whether the Veteran's ankle arthritis was caused or aggravated by his service-connected diabetes mellitus.  The examiner noted that there was no known relationship between diabetes mellitus and ankle arthritis in the absence of severe peripheral neuropathy that could lead to the development of a Charcot joint.  In this case, however, the Veteran did not have peripheral neuropathy and he had not developed diabetes mellitus until 11 or 12 years after the diagnosis of his bilateral ankle arthritis.  As such, it was less likely than not that the diabetes mellitus caused or permanently aggravated the Veteran's bilateral ankle arthritis.  The examiner's conclusion is fully explained and consistent with the evidence of record.

The Board acknowledges the April 2010 VA examination report's findings that the Veteran had tarsal tunnel syndrome that was due to his service-connected diabetes mellitus.  However, the Board finds more persuasive the May 2013 VA examiner's opinion that it was unlikely the Veteran had tarsal tunnel syndrome at any time.  The May 2013 examiner noted that there was insufficient clinical evidence to support a diagnosis of tarsal tunnel syndrome and that the clinical impression of the April 2010 VA examiner was not supported or confirmed by the August 2012 VA examination, the May 2013 examination, or other evidence of record.  Moreover, the Veteran's described symptoms of cramps in the foot were inconsistent with tarsal tunnel syndrome and although an ankle injury could cause tarsal tunnel syndrome, given that the Veteran had not reported such problems following the post-service ankle fractures or other examinations of the ankles and feet.  Finally, diabetes mellitus would be a rare cause of tarsal tunnel syndrome.  As such, no diagnosis was warranted.  The Board finds he May 2013 VA examiner's conclusion that the Veteran does not have or ever had tarsal tunnel syndrome more probative than the April 2010 VA examiner's findings because the April 2010 VA examiner provided no rationale for the conclusion that the Veteran had tarsal tunnel syndrome or that this condition was related to his service-connected diabetes mellitus.  By contrast, the May 2013 VA examiner explained that testing indicative of tarsal tunnel syndrome had been negative and that such a finding had not been made on other prior examinations.  As such, the Board finds the May 2013 VA examiner's conclusions of significantly greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

As to the Veteran's bilateral foot disabilities, the Board finds the November 2013 VHA medical opinion of significant probative value.  The opinion provider considered the Veteran's representations of foot problems with onset during service and continuing thereafter.  The opinion provider, however, found this contention inconsistent with the contemporaneous medical evidence and, in context, clearly attributed the onset of problems to the January 2006 foot injury or sometime thereafter.  The VHA medical professional provided an extensive discussion of the evidence used as a basis for the opinion and sufficient rationale that was consistent with the evidence of record.  As to the relationship to diabetes mellitus, the opinion provider also indicated that in the absence of peripheral neuropathy there was no possible connection between the Veteran's degenerative arthritis of the bilateral feet and that there was no association between a metatarsus primus varus deformity and diabetes mellitus.  These conclusions were fully explained and are consistent with the evidence of record.

In addition, the Board has considered the Veteran's contentions that his current bilateral ankle and foot problems were incurred in or caused by his military service or caused or aggravated by his service-connected diabetes mellitus.  In that regard, the Board recognizes that the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as ankle pain, laxity, or stiffness, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of a right or left ankle or foot disability to some specific incident of service or otherwise to his service-connected diabetes mellitus, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the May 2013 VA examiner and November 2013 VHA medical opinion provider.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner and VHA medical professional have medical training, reviewed the history, conducted an examination (and/or reviewed the examinations of record), and provided a medical opinion supported by a rationale.  In addition, the Board finds the Veteran's current contentions of ongoing bilateral ankle and foot problems that began in service not credible, given that in the immediate aftermath of his multiple post-service ankle fractures the Veteran did not discuss any in-service ankle or foot problems, current foot problems, or otherwise report ongoing problems prior to the fractures.  Indeed, the Veteran's residual ankle problems following the fractures were attributed by medical professionals of the time solely to those fractures.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing ankle or foot problems from service that he would have reported such problems during treatment for his ankles.  Moreover, in statements prior to filing his claim the Veteran asserted that his foot problems were associated with his car accident or other post-service incidents.

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current bilateral ankle and foot disabilities and his military service and service-connected diabetes mellitus.  The Board places more weight on the opinions of the competent VA medical professionals who provided the May 2013 and November 2013 opinions, based on review of the medical records and claims file and interview of the Veteran, than on the Veteran's lay assertions that his current ankle and foot problems were related to his military service.  In addition, the Board finds the May 2013 VA examiner's conclusion that the Veteran does not have and has never had tarsal tunnel syndrome of significantly greater probative value than the April 2010 VA examiner's clinical impression of tarsal tunnel syndrome due to diabetes mellitus.  As such, no finding of service connection for a right or left ankle or foot disability is warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must, therefore, be denied.





Low Back

In this case, the Veteran claims that he fractured his back in a 1968 motor vehicle accident prior to his military service and that this preexisting low back disability was aggravated by his military service.  

The Veteran's May 1969 induction examination noted rotoscoliosis, but no indication of a spinal fracture or residuals thereof.  In a contemporaneous Report of Medical History, the Veteran explicitly denied a history of back trouble of any kind.  The above notwithstanding, June 1968 private treatment records, including an x-ray report, note a diagnosis of a mild compression fracture involving the superior and lateral aspect of the L1 vertebral body on the left.  The records indicate that the diagnosis was made immediately after a motor vehicle accident where the Veteran was sitting in the back of a pickup truck that was involved in an accident and the Veteran was thrown with considerable force, but not thrown from the vehicle.

The Veteran's service treatment records do not include any complaints, diagnoses, or treatment for low back problems, including at the time of separation.  Indeed, the Veteran's April 1972 Report of Medical Examination includes the Veteran's report that he was in good health.  

The first record of low back problems after service is from approximately August 1988, when the Veteran reported low back pain.  That said, the Veteran also has reported that he previously injured his back in 1987 when he slipped and fell on some ice.  Such an assertion is consistent with the evidence of record, as the August 1988 record does not appear to be the Veteran's initial complaint with respect to his back.  In September 1988, a private treatment provider noted the possibility of a generalized arthritic condition.  In approximately April 1990, the Veteran was diagnosed with ankylosing spondylitis of the spine.  In September 1990, there was a diagnosis of degenerative disc disease of the lower lumbar spine and possible rheumatoid spondylitis.  A December 1991 private treatment record included an impression of osteoarthritis of the lumbar spine.

The Veteran was afforded a general VA examination in March 2008.  Contemporaneous x-rays showed mild to moderately severe disc degeneration throughout the lumbar spine, most severe at L4-L5.  In addition to the foregoing, the examiner diagnosed chronic lumbar strain.  The examiner noted the Veteran's treatment for his back in 1968 prior to service.  The Veteran reported that after the 1968 injury he spent 18 months in a back brace and that he reinjured his back in 1987 after slipping on some ice.  The examiner provided no opinion as to the etiology of the Veteran's low back disability.  

The Veteran was afforded a VA aid and attendance examination in November 2009.  At that time, the Veteran reported back problems from a 1968 motor vehicle accident.  He claimed to have been in receipt of supplemental security income (SSI) benefits from the Social Security Administration (SSA) from 1997 due to back problems.  He contended that a 1987 MRI showed degenerative disc disease at L5-S1.  Following examination, the examiner diagnosed chronic lumbar spinal arthritis and sprain without neurological deficit.

The Veteran was afforded another VA examination for his low back in May 2013.  The Veteran reported a back injury with hospital stay in 1968 and a diagnosis of a fracture at L1.  He claimed to have worn a back brace for 18 months thereafter and been treated with physical therapy, after which his condition improved.  On the induction physical into service a diagnosis of rotoscoliosis was made, but this did not keep him from being found fit for service.  The examiner noted the absence of complaints or problems with the back during service and that there were no back problems until 1987 when the Veteran injured his back and right knee in a fall after slipping on some ice.  The Veteran could not recall the x-ray and CT findings after this fall.  The examiner indicated that the Veteran subsequently was diagnosed with degenerative joint disease of the lumbar spine and at the same time there was a question of ankylosing spondylitis due to a positive B-27.  That said, subsequent evaluation in the Rheumatology clinic showed no evidence of ankylosing spondylitis.  The Veteran had a motor vehicle accident in November 1995, wherein he injured his back and neck and fractured the distal right fibula and malleolus of the right ankle.  The Veteran denied further injuries to the back, but noted progressive back pain from the late 1980's.  The examiner discussed a March 2008 treatment record showing disc degeneration of the lumbar spine, worst at L4-L5.  The examiner indicated that there has been no scoliosis of the back reported over the years.  The Veteran also discussed his occupational history.  The examiner noted review of the claims file and the Veteran's diagnosis from 1990 of degenerative disc disease.  

Following physical examination, the examiner opined that it was more likely than not that the Veteran's fracture of the L1 lumbar spine completely resolved prior to his military service.  Moreover, it was unlikely that the preexisting L1 fracture was aggravated by service because the Veteran was found fit for active duty following examination of the spine, there were no documented complaints of back problems during service, there were no complaints of back problems at the time of separation from service, the first documented report of back problems was in 1987 after the Veteran slipped and fell on some ice, and that degenerative disc disease of the lumbar spine was not diagnosed until 1990.

The examiner also opined that it was less likely than not that the degenerative disc disease was incurred in service or was otherwise related to service or was caused or aggravated by a service-connected disability, to include diabetes mellitus.  As to granting entitlement to service connection on a direct basis, the examiner's rationale again included the Veteran's being found fit for service, the absence of documented complaints of back problems in service, and there were no complaints at the time of separation from service.  Instead, the examiner discussed the Veteran's slip and fall in 1987 with resulting back injury and opined that the 1990 diagnosis of degenerative disc disease was more likely related to that slip and fall.  Finally, the examiner concluded that it was more likely than not that the 1995 back injury contributed to the degenerative disc disease of the lumbar spine.  As to granting entitlement to service connection for degenerative disc disease on a secondary basis, the examiner stated that diabetes mellitus has no known relationship with degenerative disc disease.  The examiner found such a relationship further unlikely given degenerative disc disease was diagnosed 16 years prior to the diagnosis of diabetes mellitus.

As to the rotoscoliosis noted at the time of the Veteran's entrance into service, the examiner concluded that there was insufficient clinical evidence of rotoscoliosis in the record for such a diagnosis.  The examiner distinguished the finding on the entrance examination to be a clinical impression that had never been confirmed radiographically at any time thereafter.  As such, the examiner opined that it was unlikely that the Veteran had rotoscoliosis at any time.

Finally, the May 2013 VA examiner concluded that there was no congenital disorder of the low back.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Initially, the Board notes that the Veteran's May 1969 medical examination at entrance into service did include a clinical finding of rotoscoliosis.  The Board finds, however, the preponderance of the evidence demonstrates that the Veteran did not have rotoscoliosis at the time of the May 1969 entrance examination or at any time thereafter.  As discussed above, the May 2013 VA examiner specifically considered the May 1969 clinical finding of rotoscoliosis, but found much more persuasive the numerous subsequent medical examinations and, more importantly, x-rays that failed to show any evidence of rotoscoliosis.  The May 2013 examiner, therefore, concluded that it was less likely than not that the Veteran currently has or has ever had rotoscoliosis.  The Board finds the reasoned rationale and conclusions of the May 2013 VA examiner of significantly greater probative value than the May 1969 clinical findings that were not supported by x-ray or other diagnostic testing and which have not been supported by any subsequent medical findings and, indeed, has been specifically contradicted.  

As the May 1969 entrance examination did not include any other diagnoses of the low back, the Veteran will be presumed to have entered service in sound condition with respect to any low back disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's mild compression fracture involving the superior and lateral aspect of the L1 vertebral body on the left preexisted his military service.  As noted above, in the Veteran's May 1969 Report of Medical History, he explicitly denied a history of back trouble of any kind.  The above notwithstanding, June 1968 private treatment records, including an x-ray report, noted a diagnosis of a mild compression fracture involving the superior and lateral aspect of the L1 vertebral body on the left.  The records indicate that the diagnosis was made immediately after a motor vehicle accident where the Veteran was sitting in the back of a pickup truck that was involved in an accident and the Veteran was thrown with considerable force, but not thrown from the vehicle.

As to the May 2013 VA examination report opinion, the Board acknowledges that the examiner concluded that it was more likely than not that the L1 lumbar spine fracture fully resolved prior to entrance into service, but that opinion clearly presupposes that the L1 fracture clearly and unmistakably preexisted the Veteran's military service.    

In summary, in light of the contemporaneous and current medical evidence of record demonstrating that the Veteran's L1 spinal fracture preexisted his military service and the clearly erroneous nature of the Veteran's assertion on his May 1969 Report of Medical History that he had no history of low back problems, the Board finds that there is clear and unmistakable evidence of record that his L1 spinal fracture preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and lay evidence of the preexisting disorder, including the contemporaneous treatment records and x-ray reports documenting the L1 spinal fracture.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, there is clear and unmistakable evidence establishing that the Veteran's L1 spinal fracture was not aggravated by service beyond the natural progression of the disease.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting psychiatric problems were not permanently aggravated by his military service.  In that regard, the Board finds the opinions expressed in the May 2013 VA examination report of significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  

In reaching that conclusion, the Board recognizes that the examiner did not use the term "clear and unmistakable," but instead stated that it was more likely than not that the Veteran's L1 spinal fracture fully resolved prior to his military service and that it was "unlikely" that the preexisting L1 spinal fracture was aggravated by military service.  The rationale for the conclusion was that the Veteran was found fit for military service in May 1969, made no complaints of low back problems or injury during service, made no complaints at separation from service, did not complain about low back problems until slipping on some ice and falling in 1987, and was not diagnosed with his current primary problem of degenerative disc disease of the lumbar spine until 1990.  In light of the foregoing, while not using the term "clear and unmistakable," the Board finds that it in context there was no confusion or doubt in the mind of the examiner as to aggravation of the L1 spinal fracture during military service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  

Thus, while the May 2013 VA examiner did not use the term "clear and unmistakable" in his conclusion, read in context the Board finds that both reports concluded that there was no basis of record to reasonably suggest that the Veteran's preexisting L1 spinal fracture was permanently aggravated by his military service.  

Moreover, the mere manifestation of symptoms, such as periods of back pain with marching or running, does not demonstrate that the underlying low back disorder underwent a permanent increase in severity in service.  See generally Townsend v. Derwinski, 1 Vet. App. 408 (1991).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, the Veteran contends that he sought treatment for back problems during service.  The Board finds these representations not credible, given that the service treatment records document complaints for health problems such as for sunburns, but did not include complaints of low back problems.  Even were the Board to conclude that the Veteran did seek treatment for his low back in service, the medical opinion of record has concluded that any reported in-service problems did not represent a permanent aggravation of the L1 spinal fracture.  The Board does not find the Veteran competent to provide an opinion as to an issue as complex as an aggravation of a preexisting L1 spinal fracture and, as such, affords his opinions no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the evidence of record supports the conclusion that a permanent aggravation of a preexisting L1 spinal fracture did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's L1 spinal fracture preexisted service and was not aggravated therein.  

As to any other currently diagnosed low back disability, specifically to include degenerative disc disease, the preponderance of the evidence is against finding that such disability preexisted military service, had its onset in service or within one year of separation from service, or is otherwise related to service.  In addition, the Board concludes that the preponderance of the evidence is against finding that any current low back disability was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

In reaching that determination, the Board finds the May 2013 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, physical examination, and multiple x-rays.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, with respect to consideration of the claims on a direct basis, the examiner relied on the fact that the Veteran was found fit for military service in May 1969, made no complaints of low back problems or injury during service, made no complaints at separation from service, did not complain about low back problems until slipping on some ice and falling in 1987, and was not diagnosed with his current primary problem of degenerative disc disease of the lumbar spine until 1990.  Moreover, the 1990 diagnosis was most likely the result of the 1987 slip and fall.  Finally, a 1995 back injury further added to the Veteran's current problems.  As to granting the claims on a secondary basis, the examiner noted that there was no known relationship between diabetes mellitus and the development of degenerative disc disease.  Moreover, the Veteran was diagnosed with degenerative disc disease 16 years prior to his diagnosis of diabetes mellitus.  The Board concludes that the examiner's overall conclusions are fully explained and consistent with the evidence of record.

The Board also has considered the Veteran's assertions that his current low back disabilities were caused or aggravated by his military service or, in the alternative, by his service-connected diabetes mellitus.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as pain, stiffness, and other symptoms in the back, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of a low back disability to some specific incident of service or otherwise to his service-connected diabetes mellitus, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  Moreover, even if they were competent and found to be credible and therefore entitled to probative weight, they would be significantly outweighed by the conclusions of the May 2013 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's L1 spinal fracture preexisted service and was not aggravated by service.  Furthermore, the preponderance of the evidence also shows that any other current low back disability was not incurred in or otherwise aggravated by his military service or service-connected diabetes mellitus.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).














	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a low back disability, to include residuals of a compression fracture of L1 with degenerative disc disease, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


